Case 4:18-cv-01885-HSG Document 614-6 Filed 01/30/19 Page 1 of 5




                     Exhibit 6
         Case 4:18-cv-01885-HSG Document 614-6 Filed 01/30/19 Page 2 of 5




January 30, 2019                                                    Robert Pickens
                                                                    T 212.218.2333
                                                                    F 212.218.2200
Erika Warren                                                        rspickens@venable.com
Warren Lex LLP
2261 Market Street, No. 606
San Francisco, CA 94114
erika@warrenlex.com

Re:      In re Koninklijke Philips Patent Litigation, No. 18-1885 (N.D. California)


Dear Erika,

I write in response to your letters of January 23, 2019 and January 29, 2019, regarding Acer and
ASUS’s request for production of documents regarding Philips’ “commercial relationships with
its licensees.”

As I relayed in my email of yesterday, Philips has been diligently investigating this matter since
the January 23, 2019 hearing before Magistrate Judge Laporte, and Philips’ investigation is
ongoing at this time. However, in order to enable the parties to further meet and confer
regarding this matter, Philips can now provide the following updates and information:

      1. With regard to the two databases discussed during the January 23, 2019 hearing, and in
         response to your request for clarification, Philips can provide the following information
         regarding the agreements contained in each database:

             a. For Philips’ IP&S Vault database – it is the practice of Philips’ Intellectual
                Property & Standards group to maintain copies of all executed intellectual
                property-related agreements between Philips and third-parties within this
                database.

             b. For Philips’ Legal Contracts SharePoint database – prior to 2016, it was the
                practice of Philips’ legal department to maintain any key contracts between
                Philips and third-parties within this database, even if they were also maintained
                separately elsewhere. In 2016, it became Philips’ policy to avoid duplicative
                filing of executed agreements going forward, and only a select set of contracts are
                now expected to be filed in the Legal Contracts SharePoint database (to the extent
                that they are also maintained elsewhere), including agreements related to mergers
                and acquisitions, alliances, treasury matters, major litigation settlements, and
                large scale projects.
       Case 4:18-cv-01885-HSG Document 614-6 Filed 01/30/19 Page 3 of 5




Page 2
January 30, 2019


   2. Your January 29, 2019 letter requests that Philips provide “a list of the licenses on which
      Philips asserts it can and will rely at trial, including for each the Bates range of the
      license as produced, the date of the agreement, and the licensee or licensees.” While
      Philips’ January 25, 2019 disclosure was sufficient for the purposes of this discussion,
      Philips has attached hereto as Exhibit 1 a document that provides further information
      included in your request.

   3. During the January 23, 2019 hearing, Magistrate Judge Laporte indicated that one issue
      of interest to her was “starting with those 50 [i.e., the agreements identified or to be
      identified as falling within Patent L.R. 3-2(g) and (h)], are they in there [i.e., either the
      IP&S Vault database or the Legal Contracts SharePoint database] or aren’t they? What
      percent of them are in there?” (January 23, 2019 Hrg. Tr. At 16:20-22.) Philips can
      confirm that each of the relevant agreements is contained in the IP&S Vault database.
      Further, all of those agreements that predate 2016 are also in the Legal Contracts
      SharePoint database.

   4. As was discussed during the January 23, 2019 hearing, Philips is now conducting a
      reasonable search to determine (for each of the agreements identified in Exhibit 1)
      whether the IP&S Vault database or the Legal Contracts SharePoint database contain any
      other agreements between Philips and the same counterparty dated within the
      surrounding six month window. This is not a simple and straightforward process, but we
      working through it as quickly as possible.

In accordance with our discussions at the January 23, 2019 hearing, we would propose that the
parties write to Judge Laporte today to advise her that the parties’ discussions are ongoing and
that we will provide a further update next week.

Best regards,

/s/Robert S. Pickens

Robert S. Pickens

Enclosures
             Case 4:18-cv-01885-HSG Document 614-6 Filed 01/30/19 Page 4 of 5
Exhibit 1 to Letter of January 30, 2019


 Item No. Full Name of Counterparty(s)                            Bates Range                       Date Executed

    1      Amelia World Corporation d/b/a/ Linsay Digital         PHILIPS00231188-PHILIPS00231249   10/9/15
    2      Apple Inc., Sharp Corp.                                PHILIPS00231572-PHILIPS00231602   12/20/11
    3      Arçelik A.Ş.                                           PHILIPS00230936-PHILIPS00230955   1/1/17
    4      Archos SA                                              PHILIPS00230956-PHILIPS00230989   3/31/17
    5      ASBISc Enterprises PLC                                 PHILIPS00231603-PHILIPS00231634   3/1/16
    6      ASBISc Enterprises PLC                                 PHILIPS00014990-PHILIPS00014995   11/3/16
    7      ASBISc Enterprises PLC                                 PHILIPS00014943-PHILIPS00014989   11/3/16
    8      Blackberry Limited                                     PHILIPS00096991-PHILIPS00097020   1/1/14
    9      Craig Electronics Inc.                                 PHILIPS00064150-PHILIPS00064209   5/26/16
   10      Digimaxis LLC                                          PHILIPS00231052-PHILIPS00231109   12/2/16
   11      Digital Products International, Inc.                   PHILIPS00064210-PHILIPS00064260   2/9/16
   12      Doro AB                                                PHILIPS00231110-PHILIPS00231140   12/1/17
   13      Gemini Devices Ltd.                                    PHILIPS00020859-PHILIPS00020876   12/11/15
   14      Humax Co., Ltd.                                        PHILIPS00231143-PHILIPS00231150   12/21/16
   15      Intenso GmBH                                           PHILIPS00014860-PHILIPS00014877   6/9/15
   16      J.M.E. S.A.                                            PHILIPS00083121-PHILIPS00083152   7/1/15
   17      Kathrein-Werke KG                                      PHILIPS00210855-PHILIPS00210871   1/1/16
   18      LG Electronics Inc.                                    PHILIPS00231151-PHILIPS00231159   10/1/14
   19      LG Electronics Inc.                                    PHILIPS00231160-PHILIPS00231187   12/28/16
   20      Linn Products Limited                                  PHILIPS00212632-PHILIPS00212693   10/1/04
   21      Medion AG                                              PHILIPS00231639-PHILIPS00231654   4/1/14
   22      Medion AG                                              PHILIPS00231635-PHILIPS00231638   12/18/17
   23      Metz Consumer Electronics GmbH                         PHILIPS00231250-PHILIPS00231260   12/19/16
   24      Metz-Werke GmbH & Co KG                                PHILIPS00231261-PHILIPS00231272   2/15/12
   25      Mobiwire SAS                                           PHILIPS00231273-PHILIPS00231304   7/1/17
           Motorola Mobility Holdings, Inc.; Motorola Mobility,
   26      Inc.; Sharp Corp.                                      PHILIPS00231722-PHILIPS00231734   11/24/10
   27      Motorola, Inc.; Sharp Corp.                            PHILIPS00231735-PHILIPS00231746   12/1/10
   28      Motorola, Inc.; Sharp Corp.                            PHILIPS00231747-PHILIPS00231760   12/1/10
   29      Mundo Reader S.L.                                      PHILIPS00231655-PHILIPS00231685   1/1/17
   30      Nintendo Co., Ltd.                                     PHILIPS00025350-PHILIPS00025436   11/13/14
   31      Point of View B.V.                                     PHILIPS00014912-PHILIPS00014915   4/11/15
   32      Point of View B.V.                                     PHILIPS00014878-PHILIPS00014911   4/11/15
   33      Primux Trading SL                                      PHILIPS00231324-PHILIPS00231361   12/28/17
   34      Primux Trading SL                                      PHILIPS00098065-PHILIPS00098098   12/31/17
   35      Razer (Asia-Pacific) Pte. Ltd.                         PHILIPS00098099-PHILIPS00098202   3/23/18
   36      Razer (Asia-Pacific) Pte. Ltd.                         PHILIPS00231362-PHILIPS00231365   12/11/18
   37      Sagemcom Broadband SAS                                 PHILIPS00231686-PHILIPS00231717   12/1/16
   38      Sakar International, Inc.                              PHILIPS00231718-PHILIPS00231721   1/11/17
   39      Samsung Electronics Co., Ltd.                          PHILIPS00230990-PHILIPS00231051   10/1/13
   40      Samsung Electronics Co., Ltd.                          PHILIPS00231141-PHILIPS00231142   12/9/16
   41      Samsung Electronics Co., Ltd.                          PHILIPS00214723-PHILIPS00214771   11/14/18
   42      Samsung Electronics Co., Ltd.                          PHILIPS00221492-PHILIPS00221497   11/14/18
   43      Sharp Corp.                                            PHILIPS00064327-PHILIPS00064382   9/20/15
   44      Shenzhen Zowee Technology Co., Ltd.                    PHILIPS00212965-PHILIPS00212996   5/16/18
   45      Sony Corporation                                       PHILIPS00042768-PHILIPS00042784   1/1/10
   46      Sony Corporation                                       PHILIPS00042785-PHILIPS00042791   9/14/12
   47      Sony Corporation                                       PHILIPS00042792                   11/30/12

           Sony Corporation; Sony Mobile Communications AB;
           Sony Mobile Communications International AB; Sony
   48      Mobile Communications Japan                       PHILIPS00042793-PHILIPS00042794        12/10/12
   49      Southern Telecom, Inc.                            PHILIPS00231366-PHILIPS00231457        9/29/17


                                                             Page 1
             Case 4:18-cv-01885-HSG Document 614-6 Filed 01/30/19 Page 5 of 5
Exhibit 1 to Letter of January 30, 2019


 Item No.   Full Name of Counterparty(s)                          Bates Range                       Date Executed
    50      STL Group B.V.                                        PHILIPS00014916-PHILIPS00014942   6/3/15
    51      Teac Corporation                                      PHILIPS00211600-PHILIPS00211659   2/10/04
    52      TechniSat Digital GmbH                                PHILIPS00231458-PHILIPS00231480   9/1/17
    53      Telgo AG                                              PHILIPS00231761-PHILIPS00231763   12/27/17
    54      Telgo AG                                              PHILIPS00231764-PHILIPS00231811   12/28/17
    55      Topwave Corp.                                         PHILIPS00237350-PHILIPS00237398   10/26/17

   56       Toshiba Lifestyle Products & Services Corporation     PHILIPS00231812-PHILIPS00231824   9/15/14
   57       Universal Media Corporation Slovakia s.r.o.           PHILIPS00231481-PHILIPS00231504   5/1/16
   58       USA 111 Inc.                                          PHILIPS00097021-PHILIPS00097085   2/13/18
   59       USA 111 Inc.                                          PHILIPS00231505-PHILIPS00231508   2/13/18
   60       Vertu Corporation Limited                             PHILIPS00231509-PHILIPS00231538   3/24/16
   61       Visual Land, Inc.                                     PHILIPS00213013-PHILIPS00213042   8/14/18
   62       Vizio Inc.                                            PHILIPS00064134-PHILIPS00064149   12/1/16




                                                                Page 2
